 

UNITED STATES OF AMERICA
v. ) 1:20CR 311-1
ISMAY PRUDENCE KATHLEEN :
JAMES, also known as Ismay James
Covington and Ismay Prudence James
The United States Attorney charges:

On or about November 2, 2016, in the County of Alamance, in the Middle |
District of North Carolina, ISMAY PRUDENCE KATHLEEN JAMES, also
known as Ismay James Covington and Ismay Prudence James, an dfien, cast
a vote in an election held for the purpose of electing a candidate for the office
of President, Vice President, Member of the Uniiedsiates Senate, and Member
of the United States House of Representatives; in violation of Title 18, United
States Code, Section 611.

DATED: August 13, 2020

Tihs Pt

MATTHEW G.T. MARTIN
United States Attorney

alvi~
6TL
STEPHEN T. INMAN
Assistant United States Attorney

Case 1:20-cr-00317-UA Documenti1 Filed 08/13/20 Page 1 of 1
